Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 13-18, 22-26 and 29-40 are allowable since when reading the claims in light of
the specification, as per MPEP §2111.01, none of the references of record alone or in
combination discloses or suggests the combination of limitations specified in the independent
claims.

The closest prior art includes:

Caldwell, et al. (US Patent Publication 2018/0116727 A1), teaches designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.

Bogoni, et al. (US Patent Publication 2016/0300026 A1), teaches designing spinal implants and also teaches the advantages of using a trained machine learning model to map the patient’s spine and detect anomalies or other areas of interest for use in creating implants.

Mahfouz (US Patent Publication 2017/0143494 A1), teaches creating 3d virtual models of the spine that include certain vertebrae and using the virtual models to create implants [0484, 0500-0501].

Von Jako (US Patent Publication 2008/0161680 A1), teaches creating spinal implants that are comprised of multiple components in order to allow the patient to preserve a more normal range of motion [0004, 0050].

None of the prior art taken individually or in combination teach all of the limitations of independent claims 13 22 and 29.  Specifically, Examiner notes that the references do not explicitly teach designing a first patient-specific spinal implant and second patient-specific spinal implant each having a specified configuration and wherein the second patient-specific implant is configured to be spaced apart from the first patient specific implant (See Claim 13).  Further, the references do not explicitly teach the generating a first and second patient specific implant to be implanted at a first and second vertebral level respectively, wherein first patient specific implant and second patient specific implant each include a patient specific cage, plate, or disk (See Claim 22).  Further, the references do not explicitly teach designing a first patient-specific spinal implant and second patient-specific spinal implant each having a specified configuration and wherein the second patient-specific implant is configured to contact a first and second vertebrae respectively (See Claim 29).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115